Citation Nr: 1137321	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches prior to December 9, 2009.

2.  Entitlement to a rating in excess of 50 percent for migraine headaches since December 9, 2009.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1990 to September 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to an increased rating for service-connected migraine headaches.  A timely appeal was noted from that decision.

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected migraine headaches from 10 percent to 30 percent, effective April 28, 2005, and from 30 percent to 50 percent, effective December 9, 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 

In May 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) to afford the Veteran a new VA examination of his migraine headaches and to obtain any outstanding VA and non-VA treatment records that may be pertinent to the Veteran's claim.  All VA treatment records have been obtained, and in May 2010, the Veteran advised that there were no private treatment records he wished VA to obtain.  The Veteran received a VA examination in December 2009.  The examiner appropriately commented on the frequency and severity of the Veteran's headaches and whether they resulted in severe economic inadaptability, as requested by the Board in its May 2009 remand.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered the applicability of Rice to the instant claim, but finds that neither the Veteran nor the evidence has raised the question of entitlement to a TDIU.  Although the Veteran has indicated that he takes a great deal of leave from work as a result of his headaches, his employer has accommodated his need for leave and there is no indication in the record that the Veteran is no longer working.  The Board thus finds that the issue of TDIU is not raised by the evidence of record.  Id.


FINDINGS OF FACT

1.  Prior to December 9, 2009, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average of once a month; however, there was no evidence of completely prostrating attacks resulting in severe economic inadaptability, or symptoms on par with these criteria.

2.  Since December 9, 2009, the Veteran is in receipt of the maximum schedular evaluation for his service-connected migraine headaches.  





CONCLUSIONS OF LAW

1.  Prior to December 9, 2009, the criteria for an evaluation in excess of 30 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 (2011).

2.  Since December 9, 2009, the criteria for an evaluation in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2005, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for an increased rating; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals for Veterans Claims (Court) sought to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the June  2005 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claim.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Diagnostic Code 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

Prior to December 9, 2009

The Veteran filed the instant claim for an increased evaluation for his service-connected migraine headaches in April 2005.  In a statement dated June 2005, the Veteran reported that he had lost only 2 days of work in the past year "due to illness or injury."  On VA examination in August 2005, cluster headaches were reported "once a year and may last two to three months every day."  The headaches were ameliorated by medication.  

In March 2006, the Veteran apparently suffered an exacerbation of his symptoms, reporting to his VA treatment providers that the frequency and severity of his headaches had increased and that the medications provided to him were no longer effective.  He did not report any occupational impairment due to his headaches.  

Also in March 2006, the Veteran received a neurological evaluation from a private treatment provider, who diagnosed cluster headaches and prescribed a new medication regimen.  During the evaluation, the Veteran indicated that he was employed on a full-time basis and attending college as well.  

In September 2006, the Veteran reported that his headaches interfered with his ability to discharge the duties of his employment.  Records received from his employer show that he was taking a great deal of sick leave; however, the records do not specifically state that the time away from work was the result of headaches. 

A VA treatment record dated March 2007 reflects that the efficacy of the Veteran's medications with respect to the severity of his headaches had been restored.  The Veteran received a follow-up neurological examination with his private treatment provider in October 2007.  He reported clusters of headaches lasting 6 to 8 weeks, with each cluster comprised of 2-3 headaches lasting anywhere from 15 minutes to 2 hours.  The headaches did respond to inhaled medication.  

In an October 2007 statement, the Veteran reported that his headaches had "affected [his] job performance including educational and training opportunities internal and external," although he did not elaborate further on these missed opportunities.  The severity of his headaches required that he take sick leave when they occurred.  

The Veteran received another VA examination in January 2008.  At that time, he reported that his headaches were incapacitating and that he would miss work when they occurred.  They occurred 3 times a month for 2 to 4 hours.  Medications "help a great deal."  There were no comments from the examiner as to the extent of the occupational impairment caused by the Veteran's headaches.  

Upon review, the Board finds that the evidence dated prior to December 9, 2009, establishes that the Veteran's headaches, when they occurred were completely prostrating.  Equally significant, however, are the findings by virtually all of his treating physicians that his headaches were of short duration and that there were weeks or sometimes months between clusters.  His headaches were effectively treated by medication.  Although there were many occasions during which the Veteran missed work, the evidence of record prior to December 9, 2009 also establishes that the Veteran was not only able to maintain full-time employment but was also pursuing a bachelor's degree in information technology at a local college.  Even when the severity of the Veteran's headaches is acknowledged, his symptoms are not on par with the severe economic inadaptability contemplated by the criteria for a 50 percent evaluation.  Therefore, the Board finds that a preponderance of the evidence is against finding that a disability evaluation higher than 30 percent for headaches prior to December 9, 2009, is warranted. 

As noted above, for the period prior to December 9, 2009, the Veteran's symptoms are not productive of, or consistent with, the criteria for the next higher rating.  The symptoms associated with his service-connected headaches do not more nearly exhibit the symptoms required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 30 percent rating now in effect.  See Hart, supra. 

The Veteran is competent to report his symptoms.  The Board does not doubt the sincerity of the Veteran's belief that his disability is worse than the current 30 percent evaluation contemplates; however, the objective medical evidence does not support the Veteran's contentions for a higher evaluation.  The Board thus finds that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for headaches prior to December 9, 2009, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Since December 9, 2009

A rating of 50 percent is warranted under Diagnostic Code 8100 when migraines are frequent, completely prostrating and prolonged and lead to severe economic inadaptability.  Since December 9, 2009, the Veteran has been evaluated at the maximum rating of 50 percent, showing that his migraines are frequent and prolonged and have resulted in economic inadaptability.  Therefore, the Veteran is not eligible for additional benefits under the schedular criteria for his migraine headaches.  

Extra-Schedular Consideration

The Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented which the Director might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.      § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash, supra.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence reflects that the Veteran has had to take a significant amount of sick leave from work to treat his headaches, and that his schedule has been modified to accommodate them.  There is nothing in the record, however, which indicates that the Veteran is no longer employed on a full-time basis.  In May 2010, the Veteran indicated that he was now allowed to work a flexible schedule.  Also in May 2010, a lay statement from the Veteran's tutor was received, indicating that the Veteran was still pursuing a bachelor's degree, although his time in the classroom was sometimes limited because of his headaches.  Clinical records dated January 2010 and September 2010 note that the Veteran's headaches were treated effectively with medication.  After considering the evidence pertinent to economic inadaptability, the Board does not find that the schedular criteria are inadequate for rating the manifestations of the Veteran's service-connected headaches.  See 38 U.S.C.A.        § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for service-connected headaches is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).
 

ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches prior to December 9, 2009 is denied.

Entitlement to a rating in excess of 50 percent for migraine headaches since December 9, 2009 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


